                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           Civil Action No. 3:17-cv-462 GCM



 WILLIAM BOWERS and
 TRACY BOWERS

                   Plaintiffs,
                                                         NOTICE OF SETTLEMENT
                       vs.

 CITIBANK, N.A. and
 ALLIANCEONE RECEIVABLES
 MANAGEMENT, INC.

                  Defendants.

       NOW COME Plaintiffs William and Tracy Bowers, and Defendant AllianceOne

Receivables Management, Inc., by and through counsel, and inform the Court that these parties

have reached a settlement of this matter and are in the process of finalizing and executing final

settlement agreements. The parties anticipate the case will be dismissed within sixty (60) days.

       This the 8th day of January, 2020.



  /s/ Caren Enloe                                 /s/ Travis E. Collum
  Caren Enloe                                     Travis E. Collum
  Smith Debnam Narron Drake Saintsing &           Collum & Perry, PLLC
  Myers, LLP                                      Post Office Box 1739
  4601 Six Forks Rd, Suite 400                    Mooresville, NC 28115
  Raleigh, NC 27609                               travis@collumperry.com
  cenloe@smithdebnamlaw.com                       Attorney for Plaintiffs
  Attorney for AllianceOne Receivables
  Management, Inc.




                                    -1- 18 Filed 01/08/20 Page 1 of 1
         Case 3:17-cv-00462-GCM Document
